            Case 1:20-cv-01410-UNA Document 8 Filed 07/16/20 Page 1 of 1                     FILED
                                                                                                  7/16/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

PAUL HANSMEIER,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 20-1410 (UNA)
                                               )
WILLIAM P. BARR,                               )
                                               )
                Defendant.                     )


                                              ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is

       ORDERED that Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is

GRANTED, and his motions to issue summons, ECF No. 5, and for a preliminary injunction,

ECF No. 6, are DENIED; it is

       FURTHER ORDERED that pursuant to 28 U.S.C. § 1915A(b)(1), the complaint and

this case are DISMISSED without prejudice. 1

       This is a final appealable Order.




                                                              /s/
                                                              JAMES E. BOASBERG
Date: July 16, 2020                                           United States District Judge




1
  Plaintiff is advised that this dismissal for failure to state a claim qualifies as a strike under 28
U.S.C. § 1915(g), which limits a prisoner’s ability to proceed in forma pauperis in federal court
when certain conditions are satisfied.
